     Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 1 of 8 PageID #:48




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 GEORGE CHIN,                              )
                                           )
                      Plaintiff,           )
                                           )
        v.                                 )   Case No.: 1:19-cv-5837
                                           )
 FDRLST MEDIA, LLC,                        )   Honorable Judge John Robert Blakey
                                           )
                      Defendant.           )
                                           )
                                           )

   DEFENDANT FDRLST MEDIA, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant FDRLST Media, LLC (the “Federalist”) hereby answers Plaintiff

George Chin’s (the “Plaintiff”) Complaint as follows:

                                   NATURE OF THE ACTION

Complaint Paragraph 1: This is an action for copyright infringement under Section 501
of the Copyright Act. This action arises out of Defendant’s unauthorized reproduction
and public display of a copyrighted photograph of singer and songwriter Madonna,
owned and registered by Chin, a professional photographer. Accordingly, Chin seeks
monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. §
101 et seq.

       1.    ANSWER: The allegations of Paragraph 1 of the Complaint describing the

nature of the Complaint do not require a response. The Federalist denies have using an

unauthorized reproduction of any photograph that would give rise to a claim of monetary

relief under the Copyright Act, 17 U.S.C. § 101, et seq. To the extent a response is

required, any remaining allegations contained in Paragraph 1 are denied.
     Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 2 of 8 PageID #:49




                              JURISDICTION AND VENUE

Complaint Paragraph 2: This claim arises under the Copyright Act, 17 U.S.C. § 101 et
seq., and this Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. §§ 1331 and 1338(a).

       2.   ANSWER: The allegations of Paragraph 2 of the Complaint call for a legal

conclusion to which no response is required. To the extent a response is required, the

allegations contained in Paragraph 2 are denied.

Complaint Paragraph 3: This Court has personal jurisdiction over Defendant because
Defendant transacts business in Illinois.

       3.   ANSWER: The allegations of Paragraph 3 are admitted.

Complaint Paragraph 4: Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

       4.   ANSWER: The allegations of Paragraph 4 are denied.

                                         PARTIES

Complaint Paragraph 5: Chin is a professional photographer in the business of licensing
his photographs to online and print media for a fee having a usual place of business at
11 Vicarage Close, Northaw, Potters Bar EN6 4NY United Kingdom[.]

       5.   ANSWER: The Federalist lacks knowledge or information sufficient to form

a belief about the truth of an allegations of Paragraph 5 of the Complaint and, thus,

deny the same.

Complaint Paragraph 6: Upon information and belief, FDRLST is a domestic limited
liability company duly organized and existing under the laws of the State of Delaware,
with a place of business at 6160 N. Cicero Avenue, Suite 410, Chicago, IL 60646. At all
times material, hereto, FDRLST has owned and operated a website at the URL:
www.TheFederalist.com (the “Website”).

       6.   ANSWER: In answering Paragraph 6 of the Complaint, the Federalist

admits only that it is a limited liability company organized under the laws of the state of

Delaware and that it operates a website located at www.thefederalist.com. The

Federalist denies the remaining allegations of Paragraph 6.
     Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 3 of 8 PageID #:50




                                   STATEMENT OF FACTS

Complaint Paragraph 7: Chin photographed singer and songwriter Madonna (the
“Photograph”). A true and correct copy of the Photograph are attached hereto as Exhibit
A.

       7.      ANSWER: The Federalist lacks knowledge or information sufficient to form

a belief about the truth of an allegations of Paragraph 7 of the Complaint and, thus,

deny the same.

Complaint Paragraph 8: Chin is the author of the Photograph and has at all times been
the sole owner of all right, title and interest in and to the Photograph, including the
copyright thereto.

       8.      ANSWER: The Federalist lacks knowledge or information sufficient to form

a belief about the truth of an allegations of Paragraph 8 of the Complaint and, thus,

deny the same.

Complaint Paragraph 10 [sic]: The Photograph was registered with the United States
Copyright Office and was given registration number VA 2-107-384.

       9.      ANSWER: The Federalist lacks knowledge or information sufficient to form

a belief about the truth of an allegations of Paragraph 10 1 of the Complaint and, thus,

deny the same.

Complaint Paragraph 11: FDRLST ran an article on the Website entitled Fear,
Loathing, And The Great American Yoga Pants Panic. See:
https://thefederalist.com/2015/02/16/fear-loathing-and-the-great-american-yoga-pants-
panic/. The article featured the Photograph. A true and correct copy of the article and a
screenshot of the Photograph on the Website are attached hereto as Exhibit B.

       10. ANSWER: In answering Paragraph 11 of the Complaint, the Federalist

admits only so much as may allege that a digital picture of the singer, Madonna, was

used in a transformative manner for commentary, humor and criticism in an online



       1
           There is no Paragraph 9 in the Complaint.
    Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 4 of 8 PageID #:51




article that can be accessed at https://thefederalist.com/2015/02/16/fear-loathing-and-

the-great-american-yoga-pants-panic/. The Federalist specifically denies that picture

was featured in the article. The Federalist denies any remaining allegations of

Paragraph 11.

Complaint Paragraph 12: FDRLST did not license the Photograph from Plaintiff for its
article, nor did FDRLST have Plaintiff’s permission or consent to publish the Photograph
on its Website.

      11. ANSWER: In answering Paragraph 12 of the Complaint, the Federalist

admits only so much that may allege that the Federalist does not have an agreement

with Plaintiff. The Federalist denies that any agreement, license, permission, consent or

authorization was required to be obtained from Plaintiff.

Complaint Paragraph 13: Plaintiff first discovered the use of the Photograph on the
Website in August 2019.

      12. ANSWER: The Federalist lacks knowledge or information sufficient to form

a belief about the truth of an allegations of Paragraph 13 of the Complaint and, thus,

deny the same.

                                  CLAIM FOR RELIEF

Complaint Paragraph 14: Plaintiff incorporates by reference each and every allegation
contained in Paragraphs 1-13 above.

      13. ANSWER: In answering Paragraph 14 of the Complaint, the Federalist

incorporates its responses to Paragraphs 1 through 13.

Complaint Paragraph 15: FDRLST infringed Plaintiff’s copyright in the Photograph by
reproducing and publicly displaying the Photograph on the Website. FDRLST is not, and
has never been, licensed or otherwise authorized to reproduce, public[]l[]y display,
distribute and/or use the Photograph.

      14. ANSWER: The allegations of Paragraph 15 of the Complaint are denied.
     Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 5 of 8 PageID #:52




Complaint Paragraph 16: The acts of Defendant complained of herein constitute
infringement of Plaintiff’s copyright and exclusive rights under copyright in violation of
Sections 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.

       15. ANSWER: The allegations of Paragraph 16 of the Complaint are denied.

Complaint Paragraph 17: Upon information and belief, the foregoing acts of
infringement by FDRLST have been willful, intentional, and purposeful, in disregard of
and indifference to Plaintiff’s rights.

       16. ANSWER: The allegations of Paragraph 17 of the Complaint are denied.

Complaint Paragraph 18: As a direct and proximate cause of the infringement by the
Defendant of Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled
to damages and defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17. ANSWER: The allegations of Paragraph 18 of the Complaint are denied.

Complaint Prayer For Relief: WHEREFORE, Plaintiff respectfully requests judgment as
follows: (1) That Defendant FDRLST be adjudged to have infringed upon Plaintiff’s
copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501; (2) Plaintiff be
awarded Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any
kind attributable to Defendant’s infringement of Plaintiff’s Photograph; (3) That
Defendant be required to account for all profits, income, receipts, or other benefits
derived by Defendant as a result of its unlawful conduct; (4) That Plaintiff be awarded
punitive damages for copyright infringement; (5) That Plaintiff be awarded attorney’s
fees and costs; (6) That Plaintiff be awarded pre-judgment interest; and (7) Such other
and further relief as the Court may deem just and proper.

       18. ANSWER: The Paragraph beginning with “WHEREFORE…”, including all

subparts, is denied and the Federalist specifically denies that Plaintiff is entitled to any

recovery from the Federalist whatsoever.

                                    GENERAL DENIAL

       19. The Federalist denies all allegations contained in Plaintiff’s Complaint not

expressly admitted, qualified, or explained and generally denies any liability to Plaintiff.

                                AFFIRMATIVE DEFENSES

       The Federalist set forth below their affirmative defenses. By setting forth these

affirmative defenses, the Federalist does not assume the burden of proving any fact,
     Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 6 of 8 PageID #:53




issue, or element of a cause of action where such burden properly belongs to Plaintiff.

Moreover, nothing stated herein is intended or shall be construed as an

acknowledgement that any particular issue or subject matter necessarily is relevant to

Plaintiff’s allegations.

                             FIRST AFFIRMATIVE DEFENSE
                           (Failure To State A Cause Of Action)

       20. The Complaint fails to state a claim upon which relief can be granted.

                           SECOND AFFIRMATIVE DEFENSE
                                (Laches and Waiver)

       21. Plaintiff’s claims against the Federalist are barred, in whole or in part, by the

doctrines of laches and waiver.

                             THIRD AFFIRMATIVE DEFENSE
                                   (Unclean Hands)

       22. Upon information and belief, Plaintiff does not have rights to exploit the

image of Madonna in the photograph at issue.

       23. Plaintiff’s claims against the Federalist are barred, in whole or in part, by the

doctrine of unclean hands.

                            FOURTH AFFIRMATIVE DEFENSE
                                     (Fair Use)

       24. Plaintiff’s claims are barred by the doctrine of fair use.

                             FIFTH AFFIRMATIVE DEFENSE
                                   (Implied License)

       25. Plaintiff’s claims are barred due to an implied license to use the allegedly

infringing work.
     Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 7 of 8 PageID #:54




                             SIXTH AFFIRMATIVE DEFENSE
                                  (Copyright Misuse)

       26. Plaintiff has brought this lawsuit against the Federalist for an improper

purpose and engaged in one or more acts that constitute misuse of its copyrights.

                          SEVENTH AFFIRMATIVE DEFENSE
                               (Unjust Enrichment)

       27. Plaintiff’s claims are barred to the extent Plaintiff would be unjustly enriched

if allowed to recover any monies claimed to in the Complaint.

                             EIGHTH AFFIRMATIVE DEFENSE
                                  (Failure to Mitigate)

       28. Without admitting any wrongful conduct on the part of the Federalist, and

without admitting that Plaintiff has suffered any loss, damage or injury, recovery for any

such loss, damage, or injury is barred, in whole or in part, because Plaintiff failed to

mitigate such loss, damage, or injury.

                             NINTH AFFIRMATIVE DEFENSE
                                       (Merger)

       29. Plaintiff’s claims are barred since a critical part or portions of their alleged

protected copyrights are invalid due to consisting of un-protectable idea(s) or

processes.

       30. Plaintiff’s claims, including their assertion of copyright protection, are barred

by the doctrine of Merger.

                        TENTH AFFIRMATIVE DEFENSE
    (Intervening and Superseding Negligence/Gross Negligence/Criminal Act)

       31. Any damages allegedly suffered by Plaintiff were due to and proximately

caused and occasioned by the intervening and superseding negligence, gross

negligence, recklessness, willfulness, wantonness, and/or criminal act of a party other
    Case: 1:19-cv-05837 Document #: 18 Filed: 10/21/19 Page 8 of 8 PageID #:55




than the Federalist. Such intervening and superseding negligence, gross negligence,

recklessness, willfulness, wantonness, and criminal act was the sole cause of Plaintiff’s

alleged damages and, therefore, Plaintiff may not recover against the Federalist.

                         ELEVENTH AFFIRMATIVE DEFENSE
                                 (Reservation)

      32. The Federalist reserve the right to allege additional affirmative defenses, or

to withdraw affirmative defenses listed above, as additional facts and circumstances are

learned through the investigation of this case or through discovery.


                                             Respectfully submitted,

                                             FDRLST Media, LLC


 Dated:       October 21, 2019               /Michael K. Johnson/
                                             Joseph V. Norvell (Reg. No. 6225747)
                                             Joseph T. Kucala, Jr. (Reg. No. 6275312)
                                             Michael K. Johnson (Reg. No. 6329878)
                                             NORVELL IP LLC
                                             333 South Wabash, Suite 2700
                                             Chicago, Illinois 60604
                                             Telephone: (888) 315-0732
                                             Facsimile: (312) 268-5063
                                             courts@norvellip.com

                                             John McElwaine
                                             (Pro hac vice forthcoming)
                                             NELSON MULLINS RILEY &
                                             SCARBOROUGH LLP
                                             Liberty Center
                                             151 Meeting Street
                                             Suite 600
                                             Charleston, SC 29401

                                             Attorneys for Defendant
